1.The following is an examiner’s statement of reasons for allowance: The instant claims are considered to be allowable over the prior art of record in that such art does not disclose, teach or suggest the overall aspects of making a mold substrate for a diffraction lattice light guide plate by preparing a faraday cage with a mesh of the instant sheet resistance, providing a sample substrate on the bottom of the cage, etching the sample substrate and examining same after the etching to determine a high etching region inside the cage, providing an inclined support in the high etching region, providing a mold substrate on the inclined support and plasma etching the mold substrate to simultaneously form a first inclined pattern portion at one side of the substrate and a second inclined pattern portion at the other side, wherein the etch rate of the plasma etching decreases and then increases from an upper region to a lower region of the inclined mold substrate and wherein the first and second inclined pattern portions constitute recess patterns.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742